Citation Nr: 0402521	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  92-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound to the right 
thigh, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right peroneal neuropathy, currently rated as 60 
percent disabling.  

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1951 to June 
1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1990 rating decision by the RO. 

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1991.  

The case was remanded by the Board to the RO in October 1992 
and June 1998 for additional development of the record.  

One of the issues originally developed and certified for 
appellate review was that of an increased rating for the 
service-connected right peroneal neuropathy, evaluated as 10 
percent disabling.  

During the pendency of the appeal, the rating was first 
increased to 40 percent in a March 1994 rating decision and 
then raised to 60 percent in an April 2003 rating decision.  
The 60 percent rating was made effective on February 13, 
2003.  

As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  



FINDINGS OF FACT

1.  The service-connected right thigh shell fragment wound 
residuals are currently shown to be productive of a 
disability picture that more nearly approximates that of 
impairment of a moderately severe degree.  

2.  Since the receipt of the veteran's claim for increase, 
the service-connected right peroneal neuropathy is shown to 
be productive of not more than severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy and foot drop; 
neither complete paralysis nor loss of use is shown.  

3.  The veteran's service-connected disabilities are shown to 
be productive of a level of incapacity that more nearly 
approximates that of an inability to obtain and maintain 
substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating to 
30 percent for the service-connected residuals of a shell 
fragment wound of the right thigh have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.40, 4.50, 
4.51, 4.52, 4.53, 4.54, 4.56, 4.73 including Diagnostic Code 
5313 (1996);  38 C.F.R. §§  4.40, 4.55, 4.56, 4.59, 4.73 
including Diagnostic Code 5313 (2003).  

2.  The criteria for the assignment of a 60 percent rating, 
but not higher, for the service-connected right peroneal 
neuropathy have been met since the receipt of the claim for 
increase.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§   4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 
8521 (2003).  

3.  A total rating based on individual unemployability by 
reason of his service-connected disability is warranted.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.340, 
3.341(a), 4.16 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his service-connected 
residuals of a shell fragment wound of the right thigh and 
service-connected residuals of right peroneal neuropathy are 
severe enough to warrant ratings in excess of those currently 
assigned.  The veteran also maintains that the service-
connected disabilities render him unable to secure gainful 
employment.  

Historically, the veteran sustained a penetrating shell 
fragment wound to the lateral aspect of the right thigh 
during service in July 1952 as a result of an enemy hand 
grenade during combat in Korea.  Although the veteran 
returned to duty after one month, he experienced weakness of 
dorsiflexion of the right foot and numbness along the right 
leg.  

He was thereafter hospitalized and further evaluation 
revealed neuropathy of the sciatic nerve at the level of the 
middle third of the right thigh affecting the fibers 
descending to form the peroneal nerve.  

The RO issued a rating decision in July 1953 granting service 
connection for penetrating wound, right anterior thigh group 
with sciatic nerve involvement.  The RO assigned a 40 percent 
rating for the disability under Diagnostic Codes 5314-8520, 
based on damage to Muscle Group XIV and the sciatic nerve, 
respectively, but the percent of disability was not 
specifically apportioned between the two conditions.  

In August 1958, the RO recharacterized the veteran's service-
connected condition as two disabilities with separate ratings 
as follows:  the residuals of a gunshot wound to the right 
thigh was rated as 10 percent disabling under Diagnostic Code 
5314 and the residuals of right peroneal nerve injury 
manifested by dysesthesias - paresis with atrophy of anterior 
tibial and peroneal muscles was rating as 10 percent 
disabling under Diagnostic Code 8522.  

In 1989, the veteran submitted a claim for increased ratings 
for the service-connected disabilities.  In a March 1990 
rating decision, the RO determined that higher ratings were 
not warranted.  The veteran timely appealed.  

At his hearing before a Hearing Officer at the RO in June 
1991, the veteran testified that he had continuous pain in 
the leg, frequent swelling and foot drop.  The veteran also 
complained of having pain in his back.  The veteran reported 
that he had not worked since 1985 because of lumbar pain.  

Incidentally, a VA magnetic resonance imaging (MRI) report of 
the lumbar spine from December 1991 noted degenerative disc 
disease with a concentric bulging disc at the L5-S1 level; 
degenerative and hypertrophic changes of the facet joints 
from L3 to S1 producing slight lateral recess stenosis 
bilaterally at the L5-S1 level.  

In an October 1992 remand, the Board noted that the RO's 
August 1958 decision to rate the neuropathy under Diagnostic 
Code 8522 for peroneal nerve damage rather than Diagnostic 
Code 8520 for sciatic nerve damage apparently reflected 
consideration of reports of VA examinations in September 
1953, September 1956 and June 1958 which referred to 
residuals of right peroneal nerve injury.  

However, the service medical records referred to damage of 
the sciatic nerve, as did a July 1953 application for VA 
medical care.  The Board also noted that the presence of 
sciatic neuropathy was also reported in more current private 
medical records.  The Board determined that a remand was 
necessary for identification of the correct nerve 
involvement.  

The veteran was examined by VA in February 1993.  The 
examiner noted that the veteran had atrophy of the right 
thigh and right calf, measuring 2 cm less in circumference 
than the left.  He had diminished tone to palpation of the 
right thigh and right calf muscles.  He had a right foot drop 
graded at 0/5 without movements of toes graded at 2.5 to 3/5 
and weakness of right leg flexion and extension graded at 4/5 
and right thigh flexion of 4/5 partially due to pain.  

There was diminished right ankle jerk compared to the left.  
He showed right paresthesia and dysesthesia following right 
common peroneal nerve distribution and diminished pinprick on 
the right leg compared to the left.  

The examiner reviewed the claims file and noted that there 
was information as to the veteran having a trauma to the back 
at work in 1983, and that a computerized tomography (CT) scan 
report of September 1985 revealed a herniated nucleus 
pulposus at L5-S1 right side and that said L5-S1 was 
partially degenerated with a calcified herniated fragment to 
the right of the midline compressed in the thecal sac and L1-
S2 nerve roots.  

Considering the medical documents from 1953 showing that the 
veteran had a right sciatic nerve neuropathy, as well as the 
information regarding a 1983 trauma to the back, the examiner 
noted that the veteran had right sciatic neuropathy directly 
related to his combat wound.  The examiner did note that the 
veteran's back problem started much later than his original 
service-connected wound.  

The veteran was also afforded a VA examination for muscles.  
The veteran stood erect, had a guarded gait with right limp 
and wore a short leg brace.  The examiner noted a well-
healed, irregular, large surgical scar in the later aspect of 
the right thigh, extending from the buttocks to the distal 
third of the thigh with evidence of moderate loss of gluteus 
muscle fibers.  There was no limitation of motion of the left 
hip.  

There was evidence of loss of muscle fibers, moderate of the 
right semimembranous musculature.  There was mild atrophy of 
the right gastrocnemius muscles with evidence of weakness of 
the tibialis anterior.  The diagnosis was that of shrapnel 
fragment lesions in the right lower extremities, residuals as 
described; and retained shrapnel metal fragments.  

The December 1993 correspondence from the veteran's private 
orthopedic surgeon noted that the veteran was evaluated in 
1989 with diagnoses of herniated nucleus pulposus L5-S1, 
residual shrapnel wound sciatic nerve, right drop foot 
secondary to previous diagnoses and severe spondylosis with 
encroachment.  The doctor noted that the veteran's condition 
had not improved that the veteran was completely disabled for 
any type of gainful activity.  

In a March 1994 rating decision, the RO increased the 10 
percent rating to 40 percent for the service-connected 
residuals of right peroneal neuropathy.  The 10 percent 
rating for the service-connected residuals of a shell 
fragment wound to the right thigh was confirmed and 
continued.  

The veteran was examined by VA again in April 1994.  At the 
muscles examination, the veteran referred to numbness of the 
right calf and leg with a right foot drop.  The veteran also 
referred to low back pain with radiation to the right leg 
associated with numbness and cramps.  

There was atrophy of the right quadriceps muscles.  Right 
thigh measured 57 cm., circumferentially; the left thigh 
measured 60 cm.  There was atrophy of the right gastrocnemius 
muscle.  The right gastrocnemius muscle measured 43 cm. 
circumferentially.  Left gastrocnemius muscle was 50 cm.  
There was a 7 cm. difference.  

There was a sensitive to palpation 15 cm. long, 1 cm. wide 
linear scar oval shape with keloid tissue from the right hip 
up to the mid leg.  There were no adhesions.  There was 
damage to the quadriceps tendons.  The examiner noted no 
damage to the bone.  There was damage to the right ankle 
joint with a contracture, and there was damage to the sciatic 
nerve.  Muscle strength was fair.  

There was evidence of pain in the right leg.  There was no 
evidence of muscle hernia.  The veteran had 35 degrees 
dorsiflexion and flexion, plantar flexion contracture active 
and passive.  The diagnoses were those of shrapnel fragment 
lesions in right leg residuals; retained shrapnel metal 
fragments in the right leg residuals; right L5-S1 herniated 
disc by lumbosacral spine computerized tomography (CT) in 
1985; clinical right sciatic nerve lesion with foot drop; and 
atrophy of the right quadriceps and gastrocnemius muscles.  

At the VA general medical examination in April 1994, the 
examiner noted that the veteran had a longstanding history of 
low back pain that radiated to the right lower extremity and 
was associated with numbness and paresthesia.  The symptoms 
allegedly dated back to approximately ten years earlier.  The 
examiner also noted a history of grenade fragment wound to 
the right thigh in 1952 while in Korea with secondary 
paralysis of the superficial peroneal nerve and thigh muscles 
injury.  The veteran used a foot brace in his right foot.  

The veteran's carriage was normal; posture was erect, and his 
gait was normal.  The musculoskeletal examination revealed a 
well-healed scar over posterolateral aspect of the right 
thigh approximately 6 inches long.  Straight leg raising on 
the right was 20 degrees and on the left it was 30 degrees.  
There was pain in the lumbar area on passive straight leg 
raising.  Forward flexion of the lumbar spine was 40 degrees.  
The veteran had difficulty squatting.  The veteran had right 
foot drop on ambulation.  

The diagnoses included those of degenerative joint disease of 
the spine; history of right femoral nerve injury; discogenic 
disease L5-S1.  

In a July 1994 rating decision, the RO determined that 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities had not 
been established.  

In June 1998, the Board once again found that additional 
development of the record was necessary in this case before a 
decision on the merits could be reached.  

In February 2002, the RO sent a letter to the veteran 
explaining what the evidence must show to establish 
entitlement to the benefits sought.  The letter also 
explained to the veteran what the VA's duties to assist 
included with respect to the veteran's claims.  

In February 2003, the veteran was afforded additional VA 
examinations.  At the nerves examination, the veteran 
indicated that there were no flare-ups, but that with aging, 
he had greater difficulties with his right leg.  The veteran 
also reported that in 1986, he was treated for herniated 
nucleus pulposus at L5-S1 and that the herniated disc was 
apparently towards the right.  The veteran continued to 
complain of cramps in the right leg, numbness, swelling, 
difficulties to walk and weakness for which he used an AFO.  

The examiner noted that the veteran used to work as an 
accountant, and at present, was independent in all activities 
of daily life and was able to self-care.  The veteran's 
medications included Avalide and Toprol.  

The examiner noted that the specific nerve involved was the 
peroneal nerve.  The examiner noted that the trauma was to 
the nerve root in the right leg and caused deficit due to a 
traumatic neuropathic lesion.  

On examination, there was no aphasia, apraxia or agnosia.  
The gait showed steppage gait with flapping of the right foot 
and tight over flexion.  He was not wearing the AFO, for the 
flapping of the foot.  The motor examination revealed atrophy 
of the right side and calf, measuring the right calf at 16 
inches in the right compared to 17 inches on the left, one 
inch difference.  There was definite right foot drop with 
loss of dorsiflexion, and weakness in the right.  The right 
ankle reflex was diminished as compared with the other which 
was +2.  

There was decreased pinprick in the right common peroneal 
nerve distribution, lateral aspect of the leg and foot 
dorsum.  There was no drift, no paresis, and no involuntary 
movement in the upper extremity with a good grip and pincer 
function.  The rest of sensory examination showed decreased 
vibration intensity in the right ankle.  He was able to 
tiptoe but lost balance and was completely unable to do heel 
walk due to foot drop.  The straight leg raising in the right 
at 90 degrees, he complained of having back pain.  

Diagnosis was that of right peroneal neuropathy, traumatic 
with foot drop as described.  

At the VA examination of muscles, the veteran indicated that, 
during the last year, he had no visits to doctors or to the 
emergency room due to the right thigh condition.  For severe 
pain, the veteran took Motrin.  Walking, bending, standing 
were precipitating factors for the right thigh pain.  Heating 
pads and liniment were alleviating factors.  During the last 
year, the veteran indicated that, on walking a lot, he had 
severe acute pain once per month.  No doctors were seen.  

The veteran complained of having numbness of the affected 
areas of the right thigh.  The veteran could not play 
baseball, run or go up stairs due to the thigh condition.  He 
referred to having a tired sensation on the right leg.  

Examination of the right thigh revealed an entry scar, 
measuring 15 cm. in length, 1 to 7 cm. in width.  It was 
vertical shape with loss of color.  The scar was brownish in 
color, with mild adhesions and keloid tissue, nontender to 
palpation.  It was from the right hip laterally to the right 
thigh.  There was a 2 cm. atrophy of the right thigh and 15 
cm. suprapatellar area.  The scar was with diminished 
pinprick and smooth sensation on the scar area.  It was not 
tender to palpation.  

The veteran had mild adhesions and tendon damage to the right 
quadriceps muscle.  With regard to muscle strength, the right 
hip abductors, flexors, adductors and extensors had mild 
weakness graded 4/5.  There was no muscle herniation.  The 
muscle group of the right hip could move the joint 
independently through a useful range of motion for complete 
activities of daily living.  

The range of motion of the right hip was measured, but not 
reported.  It was observed that measured range of motion was 
not compatible with walking.  The veteran had a normal gait 
cycle.  

The diagnosis was that of residuals of a shell fragment 
wound, right thigh.  The examiner opined that the veteran's 
service-connected residuals of the shell fragment wound of 
the right thigh did not interfere with the veteran's ability 
to obtain and retain a gainful employment.  Rather, his 
nonservice-connected right L5-S1 herniated nucleus pulposus 
was what made him restricted to light work.  

Thereafter, in an April 2003 rating decision, the RO further 
increased the rating to 60 percent for the service-connected 
right peroneal neuropathy, effective on February 13, 2003.  


I.  Increased Ratings

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2003).  


A.  Residuals of Shell Fragment Wound

The veteran's service-connected residuals of a shell fragment 
wound to the right thigh is rated pursuant to criteria set 
forth in 38 C.F.R. §§ 4.56, 4.73, including Diagnostic Code 
5313 for Muscle Group XIII.  The criteria for rating muscle 
injuries was revised during the pendency of this appeal.  The 
effective date of the change in regulation is July 3, 1997.  

In this regard, the Board points out that, if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
effective date of the revision.  See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.  

With respect to muscle injuries, the provisions of 38 C.F.R. 
§ 4.56, prior to the July 1997 revisions were as follows:

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma:  

(a) Slight (insignificant) disability of muscles.  

Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.  
History and complaint.  Service department record of 
wound of slight severity or relatively brief treatment and 
return to duty.  Healing with good functional results.  No 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals.  
Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus. No significant impairment of function and no retained 
metallic fragments.

(b) Moderate disability of muscles. 

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection. 
History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles. 
Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)

(c) Moderately severe disability of muscles. 

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization. 
History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of 
cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present. 
Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization
History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form. 
Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1997).

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles- 

(i) Type of injury.  Simple wound of muscle without 
debridement or infection.
(ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles

(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. 
(ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles. 
(iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of muscles- 

(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  

(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.


(4) Severe disability of muscles-

(i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
(ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

In both the old and the revised criteria for rating muscle 
disabilities under Diagnostic Code 5313, a 10 percent rating 
is warranted for moderate injury to Muscle Group XIII 
(posterior thigh group, hamstring complex of 2-joint 
muscles). A 30 percent rating requires moderately severe 
injury.  A 40 percent rating requires severe injury.  38 
C.F.R. § 4.73 including Diagnostic Code 5313.  

The Board finds that the wound at the right thigh appears to 
have caused some increasing muscle weakness and nerve damage 
to the right leg.  The evidence indicates that the veteran 
has measurable muscle weakness and atrophy of the right leg.  
The evidence reveals weakness and pain in the right leg.  The 
evidence does not indicate that the veteran suffered a 
fracture in the area due to the right thigh wound.  In 
addition, there is no indication of severe impairment of 
function due to the right thigh muscle injury.  

After consideration of all the evidence, the Board finds that 
the service-connected shell fragment wound residuals of the 
right thigh currently are shown to have produced a disability 
picture that more nearly approximates that of moderately 
severe muscle damage under the rating criteria.  

The evidence, however, does not show manifestations in the 
area of the upper right thigh to support the assignment of a 
40 percent rating under Diagnostic Code 5313.  There were no 
demonstrated fractures; no ragged, depressed or adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation did not show loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles did 
not swell or harden abnormally in contraction.  The signs of 
a severe muscle injury listed in 38 C.F.R. § 4.56 are not 
demonstrated.  

Given the findings in this case, the Board concludes that an 
increased rating of 30 percent is assignable for the service-
connected residuals of a shell fragment wound to the right 
thigh.  


B.  Residuals of Peroneal Neuropathy

The veteran's right leg neuropathy is rated based on the 
criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 
8520 for paralysis of the sciatic nerve.  

However, the criteria for evaluating the severity of 
paralysis of the external popliteal nerve (common peroneal) 
are set forth at Diagnostic Code 8521.  Under that diagnostic 
code, a 40 percent evaluation is contemplated where there is 
complete paralysis with foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  Severe incomplete paralysis 
warrants assignment of a 30 percent evaluation, moderate 
incomplete paralysis warrants assignment of a 20 percent 
evaluation, and a 10 percent evaluation is contemplated for 
mild incomplete paralysis of the external popliteal nerve.  
Neuritis and neuralgia are evaluated under the criteria found 
at Diagnostic Codes 8621 and 8721, which is consistent with 
the criteria for evaluating paralysis set forth above.

Diagnostic Code 8521 does not provide for a rating higher 
than 40 percent.  Accordingly, the Board has considered, as 
did the RO, whether a higher rating may be assigned under an 
alternative diagnostic code.  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. § 4.20.  The RO found, and 
the Board agrees, that the disorder may be rated by analogy 
to paralysis of the sciatic nerve under Diagnostic Code 8520.  

The criteria for evaluating the severity of paralysis of the 
sciatic nerve are set forth at Diagnostic Code 8520.  An 80 
percent evaluation is contemplated where there is complete 
paralysis in which the foot dangles and drops, no active 
movement possible of muscles below the knee, and flexion of 
knee is weakened or (very rarely) lost.  

Where there is severe incomplete paralysis with marked 
muscular atrophy, assignment of a 60 percent evaluation is 
appropriate.  Moderately severe incomplete paralysis warrants 
assignment of a 40 percent evaluation, moderate incomplete 
paralysis warrants assignment of a 20 percent evaluation, and 
a 10 percent evaluation is contemplated for mild incomplete 
paralysis.  

After reviewing the evidence summarized above, the Board 
finds that the disability characterized as paralysis of the 
nerves in the right leg is most appropriately rated by 
analogy to the sciatic nerve under Diagnostic Code 8520.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Moreover, the Board finds that the disability picture clearly 
satisfies the criteria for the schedular rating of 60 percent 
under Code 8520.  38 C.F.R. § 4.7 (2003).  The paralysis of 
the left peroneal nerve with foot drop, left ankle limitation 
of motion, and loss of left calf muscle volume has resulted 
in impairment comparable to severe incomplete paralysis of 
the sciatic nerve.  

An 80 percent rating is not warranted as complete paralysis 
of the sciatic nerve is not shown.  

Accordingly, the Board concludes that the criteria for 
assignment of a rating in excess of 60 percent disability 
rating for paralysis of the right peroneal nerve is not met.  
Here, the preponderance of the evidence is against an 
increase based on current symptoms, and the claim is denied.  
38 C.F.R. § 4.7.  

However, the Board does note that the medical evidence of 
record has shown the veteran's service-connected paralysis of 
the nerves to be fairly consistent in terms of symptomatology 
since the receipt of the claim for increase.  The regulations 
indicate that an increase in disability compensation shall be 
effective on the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) 
(2003).  

In this case, the Board finds that the severity of the 
veteran's right peroneal nerve paralysis has been fairly 
consistent since the date of receipt of claim for increase.  

As such, the Board finds that the 60 percent disability 
rating should be effective on the date that the RO received 
the veteran's claim for increase or November 29, 1989.  


II.  TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (2003).  

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places his case in a different category than other veterans 
with equal rating of disability.  Furthermore, the question 
is whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.  

In this case, the veteran's residuals of a right peroneal 
neuropathy is rated as 60 percent disabling, and the 
residuals of a shell fragment wound is rated as 10 percent 
disabling.  The Board notes that the schedular criteria of 38 
C.F.R. § 4.16(a) (2003) have been met.  

Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet.App. 356 (1991).  

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, which place him in a different position 
than other veterans having a combined 60 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  

The veteran's education and employment experience are 
limited. Specifically, the veteran graduated from high school 
and had employment experience as a bookkeeper.  He retired in 
1985 due to back pain.  It is clear that the veteran's back 
and leg pain preclude him from employment involving physical 
labor.  In addition, however, the veteran contends that even 
walking is painful.  This contention is substantiated by the 
current medical evidence.  

The facts in this case reveal that the veteran was shot in 
the leg during service in Korea, and has had severe problems 
with his right leg ever since.  The medical records indicate 
that the veteran has functional limitation, pain, numbness, 
foot drop and nerve damage due to the wounds in service.  
Over the years, the veteran 's disability has worsened.  

The Board finds that the veteran's contentions regarding his 
inability to work due to his service-connected disabilities 
of the right leg are credible.  It is apparent that his 
current activities are significantly limited due to his 
restricted mobility and inability to even sit comfortably for 
extended periods of time.  

Moreover, the veteran's private orthopedic surgeon noted in 
December 1993, that the veteran's condition had not improved 
and that the veteran was completely disabled for any type of 
gainful activity.  

As such, given the current extent of his service-connected 
disability, the Board concludes that substantially gainful 
employment is not realistically within the veteran's 
capability.  Accordingly, a total compensation rating based 
on individual unemployability is warranted.  


III.  VCAA compliance

The Board also notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As such, the veteran has not mentioned any outstanding 
evidence that would substantiate his claim.  The case was 
remanded in October 1992 and again in June 1998 for 
additional development of the record and the veteran was 
examined by VA in April 1994 and February 2003.  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations, does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because there is no indication whatsoever that 
there is any existing, potentially relevant evidence to 
obtain (and the veteran has been asked whether there is any 
such evidence), any failure to fulfill the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Moreover, given the favorable action taken hereinabove, the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  
In this case, the Board finds that there is sufficient 
evidence of record to decide his claim properly.  

Under these circumstances, given the favorable action taken 
hereinabove, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim at this 
juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

An increased rating of 30 percent, but not more, for the 
service-connected residuals of a shell fragment wound of the 
right thigh is granted, subject to the regulations governing 
the payment of VA monetary benefits.  

An increased rating of 60 percent, but not more, for the 
service-connected residuals of right peroneal neuropathy, 
effective on November 29, 1989, is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations governing payment of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



